RAYFIEL, Judge.
Upon the argument of this motion counsel for all of the parties involved consented that the application of the defendant Mae L. Lewis for summary judgment on her counterclaim and cross claim be granted.
Irving K. Rubin, Esq., counsel for the , defendant . Dorothea Milhan, requested that the Court, pursuant to the authority granted it under section 2001 (a) of Title 28, U. S. Code, direct that the undivided one-half interest of Albert Milhan in the property involved herein be sold first, and, if the proceeds of such sale should be insufficient to fully satisfy and discharge the Lewis mortgage, that Dorothea Milhan’s undivided one-half interest then be sold.
In my opinion it would be neither wise nor provident to sell the property in that manper. . The entire fee should be sold *827and if more is realized than is necessary to satisfy the mortgage indebtedness the claims of the various parties to the excess may then be litigated in surplus money proceedings. Accordingly, the request made in behalf of the defendant Dorothea Milhan is denied.
The motion for summary judgment is granted on consent.
Settle, on notice, judgment or order to be entered hereon.